Citation Nr: 0724219	
Decision Date: 08/06/07    Archive Date: 08/20/07

DOCKET NO.  06-03 663A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision from 
the Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO). 

A hearing at the RO before the undersigned was conducted in 
May 2007. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he contracted hepatitis C in 
service due to one or all of the following incidents: 
vaccinations by pneumatic jet injectors, was bitten, 
sustained lacerations, during hemorrhoid surgery, or during 
sexual intercourse when he was infected with gonorrhea.  
Fulfillment of the statutory duty to assist includes a 
request for a current VA examination if it is determined that 
the need for such an examination exists.  Littke v. 
Derwinski, 1 Vet. App. 90, 92 (1990).  An examination is 
needed to determine if the veteran currently suffers from any 
residual of hepatitis C and, if so, to obtain an opinion as 
to whether it is due to service.

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran to report where he 
has received treatment for hepatitis C, 
not currently of record, and obtain the 
records from those sources.

2.  Schedule the veteran or an examination 
by an appropriately qualified physician to 
ascertain the presence and etiology of 
hepatitis C.  Following examination of the 
veteran and review of the claims file, the 
examiner should provide an opinion as to 
whether the veteran suffers from any 
residuals of hepatitis C; and if so, 
whether it is at least as likely as not 
that the veteran's hepatitis C is related 
to the veteran's military service.  In 
providing such opinion, the examiner 
should discuss the veteran's contentions 
in this regard, i.e., that he contracted 
hepatitis C in service when he was 
vaccinated by pneumatic jet injectors, was 
bitten, sustained lacerations, during 
hemorrhoid surgery, or during sexual 
intercourse when he was infected with 
gonorrhea.  The examiner must explain the 
rationale for all opinions given.

3.  Then readjudicate the claim.  If the 
claim continues to be denied, send the 
veteran and his representative a 
supplemental statement of the case and 
give them time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

